Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-1999

Concerned Citizens v. Slater
Precedential or Non-Precedential:

Docket 98-7462




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Concerned Citizens v. Slater" (1999). 1999 Decisions. Paper 152.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/152


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                            No. 98-7462

               Concerned Citizens Alliance v. Slater

    The following modifications have been made to the Court's
Opinion issued on May 14, 1999, to the above-entitled appeal and
will appear as part of the final version of the opinion:


     1.   On page 11, line 6, replace the word "Under"
          with the word "In."

     2.   On page 19, under subparagraph 2, line 10, replace
          420% with 76%.

     3.   On page 23, footnote 10, line 10, delete the first
          word "at."

     4.   On page 32, first full paragraph, line 7, replace
          Id. with 772 F.2d.




                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk


Dated: June 9, 1999